Citation Nr: 0031435	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-20 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected left L4-5 herniated nucleus 
pulposus (HNP) with degenerative changes at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from June 1965 to June 1969, 
from September 1978 to September 1980 and from December 1980 
to September 1994.  

This appeal arose from an April 1995 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for a left L4-5 herniated nucleus pulposus (HNP) with 
degenerative changes at L4-5 and L5-S1, and which assigned 
this disorder an initial 10 percent disability evaluation, 
effective from October 1, 1994.  The veteran filed an appeal 
with the initial evaluation assigned.  A June 1995 rating 
action confirmed and continued the evaluation assigned.  The 
case was remanded by the Board of Veterans' Appeals (Board) 
in October 1996 and October 1997.  In November 1998, the RO 
issued a rating decision which increased the evaluation 
assigned to 20 percent, effective from October 1, 1994.

Subsequent to the Board's remands, the U.S. Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court") recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition, noting that a claim 
for an increased rating is a new claim.  The Court held that 
the distinction between an original rating and a claim for an 
increased rating was important in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was in error.  The Court also noted that the 
rule, pertaining to claims for an increased rating, from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary importance.") is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice know as "staged 
ratings". Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the veteran is entitled to consideration of his 
claim pursuant to Fenderson.  Accordingly, the issue on 
appeal has been recharacterized as entitlement to an initial 
evaluation in excess of 20 percent for the service-connected 
left L4-5 herniated nucleus pulposus (HNP) with degenerative 
changes at L4-5 and L5-S1. 


REMAND

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

This case was remanded in October 1997, in part so that the 
veteran could be asked to provide information concerning his 
treatment for his back condition since his discharge from 
service.  A September 1996 letter from the veteran had 
indicated an address in Pelion, South Carolina.  However, the 
letter sent to the veteran concerning his treatment since his 
separation was sent to a Columbia, South Carolina address in 
November 1997.  No response from the veteran had been 
received by March 1998.  In July 1998, after being advised 
that he missed a scheduled examination, the veteran provided 
a new address in Leesville, South Carolina, and reported for 
the scheduled VA examination that month.  However, the RO 
made no further attempt to contact the veteran at this 
address in order to inquire as to his post-service treatment.

The October 1997 Board remand had also ordered that a VA 
orthopedic examination be conducted.  An examination was 
completed in July 1998 and an addendum was added in June 
1999.  However, a review of these examinations reports showed 
that they did not fully comply with the Board's instructions 
by not addressing the DeLuca criteria (DeLuca v. Brown, 8 
Vet. App. 202 [1995]), in violation of Stegall v. West, 11 
Vet. App. 268 (1998) (which notes that the Board must ensure 
that the instructions of a prior Board remand are complied 
with).  The RO did attempt to schedule another VA 
examination; however, it appears from the record that the 
notification from the Medical Center was sent to a Manning, 
South Carolina address, rather than the address provided by 
the veteran.  Subsequent RO correspondence was sent to the 
Leesville address (significantly, this later correspondence 
was not returned as undeliverable).  

Given the confusion about the veteran's address, it is found 
that he should be given another opportunity to report for an 
examination, as well as another opportunity to respond to the 
request for information concerning his post-service 
treatment.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran at 
the Leesville, South Carolina address 
used for the mailing of the supplemental 
statement of the case, and request that 
he provide a list of the names and 
addresses of those facilities, VA or 
private, which have treated him since 
service for his low back disability.  He 
should also be asked to sign and return a 
consent form authorizing the release of 
all private records to VA.

2.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should afford the 
veteran complete VA orthopedic and 
neurologic examinations by qualified 
physicians in order to fully assess the 
current nature and degree of severity of 
the service-connected left L4-5 herniated 
nucleus pulposus (HNP) with degenerative 
changes at L4-5 and L5-S1.  The claims 
folder must be made available to the 
examiners to review in conjunction with 
the examinations, and the examiners are 
asked to indicate in the examination 
reports that they have reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  

The orthopedic examiner should note the 
range of motion of the low back.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back segment is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The neurologic examiner should indicate 
whether the veteran suffers from severe 
intervertebral disc syndrome (IDS) with 
recurring attacks with little 
intermittent relief, or from pronounced 
IDS, with persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.

The examiners should provide complete 
rationales for all conclusions reached 
and explain any loss of mobility reported 
in the above examination.

The notification concerning these VA 
examinations must be sent to the veteran 
at his Leesville, South Carolina address, 
unless he indicated a further change of 
address.  A copy of this scheduling 
letter must be included in the claims 
folder.  This letter must inform the 
veteran of the importance of reporting 
for the VA examinations and should inform 
him of the consequences of failure to 
report.  As this case involves the 
initial rating to be assigned for his 
disability, his failure to report will 
limit the evidence available to evaluate 
his claim.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

4.  The RO should then readjudicate the 
veteran's claim for an initial evaluation 
in excess of 20 percent for the service-
connected left L4-5 herniated nucleus 
pulposus (HNP) with degenerative changes 
at L4-5 and L5-S1. Dependent on the 
"facts found," this rating may be a 
constant rating if the disability has 
been consistent in severity or a "staged" 
rating if the disability has fluctuated 
in severity.  McGrath v. Gober, No. 99-
132 (U.S. Vet. App. Aug. 16, 2000) 
(citing Fenderson v. West, 12 Vet. App. 
119 (1999)).  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


